United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1758
Issued: January 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 11, 2014 appellant filed a timely appeal from a June 26, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a stroke causally related to factors of his
federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 5, 2014 appellant, then a 54-year-old mail carrier, filed an occupational disease
or illness claim (Form CA-2),2 alleging that he sustained a stroke on January 14, 2014 as a result
of his federal employment. The reverse of the claim form states that he returned to light duty on
February 22, 2014.
In an undated statement received on March 11, 2014, appellant stated that he had a fouryear history of hypertension and one-year history of diabetes. He alleged that on January 14,
2013 he had been casing mail for one hour when he felt a light headache and upon returning
from the restroom he lost consciousness and fell to the floor. Appellant indicated that he was
taken to the hospital and diagnosed with a stroke. He stated that he continued to experience
weakness in his left hand, shoulder and knee.
By letter dated March 28, 2014, OWCP advised appellant to submit additional factual
and medical evidence. In an April 14, 2014 statement, appellant stated that he had started the job
at the current work site on January 11, 2014. He stated that he felt tense and stressful, and “felt
under pressure and stress to complete the work at prescribed time.” According to appellant, after
the stroke he had left-side numbness and did not return to regular duty until March 26, 2014.
With respect to medical evidence, appellant submitted hospital and diagnostic test results
commencing January 14, 2014. In a report of that date, Dr. Howard Weiss, a Board-certified
neurologist, provided a history that appellant had fallen and was found on the floor with left arm
and leg weakness. He stated that the findings were consistent with an evolving cerebral infarct.
By report also dated January 14, 2014, Dr. Michael Watts, an osteopath, noted that appellant had
been found unresponsive on the floor. He indicated that appellant reported left shoulder and
neck pain, with left arm weakness. Dr. Watts diagnosed acute cerebrovascular accident (CVA)
and left shoulder pain.
In a hospital discharge summary report dated January 16, 2014, Dr. Ziana Liese, a Boardcertified family practitioner, diagnosed a transient ischemic episode, hyperlipidemia, type 2
diabetes, and hypertension. By report dated January 31, 2014, Dr. Usman Haleem, a Boardcertified internist, stated that appellant had suffered an ischemic stroke and still had left hand
numbness with left extremities weakness. He diagnosed acute ischemic stroke, hyperlipidemia,
type 2 diabetes, and hypertension. In a report dated February 14, 2014, Dr. Haleem indicated
that appellant should remain off work.
By decision dated June 26, 2014, OWCP denied the claim for compensation. It found
that appellant had not provided sufficient details with respect to work factors contributing to the
claimed condition. OWCP also found that the medical evidence did not establish a diagnosed
condition causally related to factors of federal employment.

2

An occupational disease or illness means a condition produced by the work environment over a period longer
than a single workday or shift. 20 C.F.R. § 10.5(q).

2

LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
With respect to allegations of employment factors that cause emotional stress, the evidence
must establish that the work factors are compensable. Workers’ compensation law does not apply
to each and every injury or illness that is somehow related to an employee’s employment. An
employee’s emotional reaction to his or her regular or specially assigned work duties or to a
requirement imposed by the employment is a compensable work factor. On the other hand, a
reaction to frustration over not being permitted to work in a particular environment or to hold a
particular position, or secure a promotion, are not considered compensable work factors.6
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.7 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.8
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.9
ANALYSIS
In the present case, appellant has alleged that he suffered a stroke on January 14, 2014
that was causally related to his federal employment. As noted above, a claimant must submit a
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

See Robert G. Morris, 48 ECAB 238 (1996).

8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id.

3

factual statement that describes the employment factors that are alleged to have contributed to
the diagnosed condition. Appellant stated that he felt tense and stressful at work, and the stress
contributed to his stroke. The initial question is whether he identified compensable work factors
as causing stress. As noted above, not every alleged work factor is a compensable work factor.
The brief statement that appellant felt stress “to complete the work at prescribed time” does not
provide a sufficient description of the alleged work factor. To the extent that he is alleging an
emotional reaction to his workload, he must provide a detailed allegation or supporting
evidence.10 Appellant does not discuss his job duties or explain how the job duties caused stress.
Once a compensable work factor is established, then the medical evidence must establish
a diagnosed condition causally related to the identified employment factor. In this case the
evidence indicates that appellant suffered an ischemic stroke on January 14, 2014, but provides
no probative medical opinion as to causal relationship with his employment. Drs. Weiss, Watts,
Liese and Haleem diagnose an ischemic stroke or CVA, without discussing causal relationship.
Such an opinion would have to be based on a complete background, which in this case includes a
history of hypertension and diabetes. None of the physicians of record discuss causal
relationship between a stroke on January 14, 2014 and appellant’s employment. The Board finds
that appellant has not submitted sufficient evidence to establish an ischemic stroke as causally
related to his federal employment.
With respect to the factual evidence, the Board notes that appellant alleged that he fell to
the floor on January 14, 2014, and no contrary evidence was presented. It is not clear whether
appellant is alleging that the fall itself caused any injury. The January 14, 2014 report from
Dr. Watts noted that appellant reported left shoulder and neck pain, although Dr. Watts did not
comment on whether he felt there was an injury resulting from the actual fall to the floor. An
injury from the fall itself would raise an issue as to whether the fall was idiopathic or
unexplained. An idiopathic fall occurs when a personal, nonoccupational pathology causes an
employee to collapse and to suffer injury upon striking the immediate supporting surface, and
there is no intervention or contribution by any hazard or special condition of the employment.
The injury is not a personal injury while in the performance of duty as it does not arise out of a
risk connected with the employment.11 In this regard the Board notes that, if the fall was caused
by the stroke, then it is an idiopathic fall and an injury from the fall is not compensable unless
the stroke is employment related. As noted above, the evidence of record does not establish the
January 14, 2014 ischemic stroke as employment related.
It is appellant’s burden of proof to establish his claim for compensation. The factual and
medical evidence of record is not sufficient to meet appellant’s burden of proof in this case.
On appeal, appellant states that because of a work change from his previous office to the
current office he was under increased stress that led to his stroke. The evidence of record, as
explained above, does not establish a compensable work factor with respect to the claim for
compensation.
10

See Sherry L. McFall, 51 ECAB 436 (2000).

11

John R. Black, 49 ECAB 624, 626 (1998). An injury from a fall whose cause is unexplained is covered under
FECA. Id.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a stroke causally related to factors of
his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 26, 2014 is affirmed.
Issued: January 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

